ICJ_024_VotingProcedureSouthWestAfrica_UNGA_NA_1955-06-07_ADV_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

VOTING PROCEDURE ON QUESTIONS
RELATING TO REPORTS AND PETITIONS
CONCERNING THE TERRITORY OF
SOUTH-WEST AFRICA

ADVISORY OPINION OF JUNE 7th, 1955

1955

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

PROCEDURE DE VOTE APPLICABLE AUX

QUESTIONS TOUCHANT LES RAPPORTS

ET PETITIONS RELATIFS AU TERRITOIRE
DU SUD-OUEST AFRICAIN

AVIS CONSULTATIF DU 7 JUIN 1955
This Opinion should be cited as follows:

“South-West Africa—V oting Procedure, Advisory Opinion of
June 7th, 1955: I.C.J. Reports 1955, p. 67.”

Le présent avis doit étre cité comme suit:

«Sud-Ouest africain — Procédure de vote, Avis consultatif du

7 juin 1955: C. I. J. Recueil 1955, p. 67. »

 

Sales number 1 32
N° de vente :

 

 

 
67

1955
June 7th
General List :
No. 24

INTERNATIONAL COURT OF JUSTICE

YEAR 1955
June 7th, 1955

VOTING PROCEDURE ON QUESTIONS

RELATING TO REPORTS AND PETITIONS

CONCERNING THE TERRITORY OF
SOUTH-WEST AFRICA

Resolution 844 (IX) of General Assembly.— Rule F governing majority
required for decisions relating to reports and petitions concerning
Territory of South-West Africa.—Article 18 of Charter.

Elucidation of Advisory Opinion of July rrth, 1950.—Limitations
on degree of supervision to be exercised over Mandated Territory and
on procedure to be followed.

“Degree of supervision” relates to measures, not to voting system.—
Extent of obligations of Mandatory Power not affected by system adopted
for voting.—Competence of General Assembly based on Charter.—
Unanimity rule under Covenant of League not within scope of Question.,

Voting system not contemplated in Opinion of 1950.—Adoption of

Rule F by General Assembly within bounds of legal possibility.— Com-
patibility of Rule F with Opinion of 1950.

ADVISORY OPINION

Present : President HACKWORTH ; Vice-President BADAWI; Judges

GUERRERO, BASDEVANT, WINIARSKI, ZORICIC, KLAESTAD,
Reap, Hsu Mo, ARMAND-Ucon, KOJEVNIKOV, Sir
Muhammad ZAFRULLA KHAN, LAUTERPACHT, MORENO
QuiNTANA, CORDOVA; Registrar LOPEZ OLIVAN.
68 OPIN. OF 7 VI 55 (S.-W. AFR.—VOTING PROCEDURE)

In the matter of the Voting Procedure on Questions relating
to Reports and Petitions concerning the Territory of South-
West Africa,

THE Court,
composed as above,

gives the following Advisory Opinion :

With a letter of December 2nd, 1954, filed in the Registry on
December 6th, the Secretary-General of the United Nations
transmitted to the Court a certified true copy of a Resolution
904 (IX) of the General Assembly of the United Nations of Novem-
ber 23rd, 1954, which was in the following terms :

“The General Assembly,

Having accepted, by resolution 449 A (V) of 13 December, 1950,
the advisory opinion of the International Court of Justice of
11 July 1950 with respect to South-West Africa,

Having regard, in particular, to the Court’s opinion on the
general question, namely, ‘that South-West Africa is a Territory
under the international Mandate assumed by the Union of South
Africa on 17 December 1920’, and to the Court’s opinion on
question (a), namely, ‘that the Union of South Africa continues
to have the international obligations stated in Article 22 of the
Covenant of the League of Nations and in the Mandate for South-
West Africa as well as the obligation to transmit petitions from
the inhabitants of that Territory, the supervisory functions to
be exercised by the United Nations, to which the annual reports
and the petitions are to be submitted, and the reference to the
Permanent Court of International Justice to be replaced by a
reference to the International Court of Justice, in accordance
with Article 7 of the Mandate and Article 37 of the Statute of
the Court’,

Having expressed, in resolution 749 A (VIII) of 28 November
1953, its opinion ‘that without United Nations supervision the
inhabitants of the Territory are deprived of the international
supervision envisaged by the Covenant of the League of Nations’
and its belief ‘that it would not fulfil its obligation towards the
inhabitants of South-West Africa if it were not to assume the
supervisory responsibilities with regard to the Territory of South-
West Africa which were formerly exercised by the League of
Nations’,

Having regard to the opinion of the International Court of Justice
that ‘the degree of supervision to be exercised by the General
Assembly should not .... exceed that which applied under the
Mandates System, and should conform as far as possible to the
procedure followed in this respect by the Council of the League
of Nations’ and that ‘these observations are particularly .applic-
able to annual reports and petitions’,
69 OPIN. OF 7 VI 55 (S.-W. AFR.—VOTING PROCEDURE)

Having adopted, by resolution 844 (IX) of 11 October 1954, a
special rule F on the voting procedure to be followed by the General
Assembly in taking decisions on questions relating to reports and
petitions concerning the Territory of South-West Africa,

Having adopted this rule in a desire ‘to apply, as far as possible,
and pending the conclusion of an agreement. between the United
Nations and the Union of South Africa, the procedure followed in
that respect by the Council of the League of Nations’,

Considering that some elucidation of the advisory opinion is
desirable,

Requests the International Court of Justice to give an advisory
opinion on the following questions :

(a) Is the following rule on the voting procedure to be followed
by the General Assembly a correct interpretation of the
advisory opinion of the International Court of Justice of
Ir July 1950:

‘Decisions of the General Assembly on questions relating
to reports and petitions concerning the Territory of South-
West Africa shall be regarded as important questions within
the meaning of Article 18, paragraph 2, of the Charter
of the United Nations’ ?

(b) If this interpretation of the advisory opinion of the Court
is not correct, what voting procedure should be followed by
the General Assembly in taking decisions on questious relating
to reports and petitions concerning the Territory of South-
West Africa ?”

In accordance with Article 66, paragraph 1, of the Statute, notice
was given on December oth, 1954, to all States entitled to appear
before the Court of the letter of the Secretary-General of the United
Nations and of the Resolution annexed thereto. The Court was not
sitting and the President considered that the States Members of
the United Nations were likely to be able to furnish information on
the questions referred to the Court. Accordingly, the Registrar, in
pursuance of Article 66, paragraph 2, of the Statute, notified these
States‘on December 16th, 1954, that the Court would be prepared
to receive written statements from them within a time-limit fixed
by an Order of the same date at March 15th, 1955.

The Governments of the United States of America, of the Repub-
lic of Poland, and of India availed themselves of this opportunity
to submit written statements. The Governments of Israel and of the
Republic of China, while not submitting written statements,
referred to the views expressed by their representatives in the
General Assembly when the question which had given rise to the
request for an Advisory Opinion was there debated. Finally, the
Government of Yugoslavia indicated that it was of the opinion that

6
70 OPIN. OF 7 VI 55 (S.-W. AFR.—VOTING PROCEDURE)

the question had already been dealt with exhaustively by an Advi-
sory Opinion of the Court on the question of the Territory of South-
West Africa.

In accordance with Article 65, paragraph 2, of the Statute, the
Secretary-General of the United Nations transmitted to the Court
the documents likely to throw light upon the question. He also
submitted an Introductory Note commenting on these documents.

The States Members of the United Nations were notified on
March 25th, 1955, that the oral proceedings would begin on
May roth, 1955; at the same time they were requested to inform the
Registrar, not later than April 15th, 1955, whether they intended
to submit oral statements. No State having requested to be heard,
the Court did not hold a public hearing.

*
* *

By Resolution go4 (IX) of November 23rd, 1954, the General
Assembly

“Requests the International Court of Justice to give an advisory

opinion on the following questions :

(a) Is the following rule on the voting procedure to be followed
by the General Assembly a correct interpretation of the
advisory opinion of the International Court of Justice of
II July 1950:

‘Decisions of the General Assembly on questions relating
to reports and petitions concerning the Territory of South-
West Africa shall be regarded as important questions
within the meaning of Article 18, paragraph 2, of the
Charter of the United Nations’ ?

{b) If this interpretation of the advisory opinion of the Court
is not correct, what voting procedure should be followed by
the General Assembly in taking decisions on questions
relating to reports and petitions concerning the Territory
of South-West Africa ?”

The rule quoted in this Request for an Advisory Opinion is
Rule F, which is set out in Resolution 844 (IX) adopted by the
General Assembly on October 11th, 1954. This Rule prescribes a
voting system to be followed by the General Assembly.

The General Assembly asks, in the first place, whether this Rule
is a correct interpretation of the Advisory Opinion given by the
Court on July 11th, 1950. This is the first question to be considered.
The second question arises only in the event that the Court expresses
the opinion that Rule F is not a correct interpretation of the
Advisory Opinion of 1950.

By Resolution 449 (V) A of December 13th, 1950, the Opinion of
1950 was adopted by the General Assembly as the basis for the
supervision of the administration of the mandated Territory of

7
7I OPIN. OF 7 VI 55 (S.-W. AFR.—VOTING PROCEDURE)

South-West Africa. There followed prolonged and unfruitful
negotiations between representatives of the Government of the
Union of South Africa and an ad hoc Committee of the General
Assembly.

At the Eighth Session, the General Assembly, by Resolution
749 (VIII) of November 28th, 1953, established a Committee on
South-West Africa. It was requested to:

“a) Examine, within the scope of the Questionnaire, adopted
by the Permanent Mandates Commission of the League of Nations
in 1926, such information and documentation as may be available
in respect of the Territory of South-West Africa ;

(6) examine, as far as possible, in accordance with the procedure
of the former Mandates System, reports and petitions which may
be submitted to the Committee or to the Secretary-General ;

(c) transmit to the General Assembly a report concerning condi-
tions in the Territory taking into account, as far as possible, the
scope of the reports of the Permanent Mandates Commission of the
League of Nations ;

(d) prepare, for the consideration of the General Assembly, a
procedure for the examination of reports and petitions which
eshould conform as far as possible to the procedure followed in this
respect by the Assembly, the Council and the Permanent Mandates
Commission of the League of Nations.”

Acting under this authority, the Committee on South-West
Africa prepared two sets of rules. One set of rules relates to its own
procedure, and to the examination of reports, petitions and other
information concerning the Territory of South-West Africa. The
procedure was designed to be analogous to that which was followed
by the Permanent Mandates Commission under the League of
Nations. Provision was made for obtaining the views of the Manda-
tory Power and for the submission of reports and observations by
the Committee to the General Assembly. The other set of rules
prepared by the Committee prescribed the procedure to be followed
by the General Assembly in its consideration of the reports and
observations of the Committee on South-West Africa. The rules
covered such matters as reports, petitions, and private meetings,
as well as the way in which decisions of the General Assembly with
regard to reports and petitions were to be made, the last-mentioned
matter being dealt with in Rule F.

It appears that Rule F is part of a regime established by Reso-
lutions of the General Assembly of November 28th, 1953, and
October r1th, 1954, in which the expressed intention of the General
Assembly was to conform to the Opinion of 1950.

The scope of Question fa) is thus limited by the wording used
and by the reference to the General Assembly’s acceptance of the
Opinion previously given by the Court. It is therefore essential

8
72 OPIN. OF 7 VI 55 (S.-W. AFR.—VOTING PROCEDURE)

that the Court should keep within the bounds of the question put
to it by the General Assembly.

*
* *

In the question submitted to the Court there is a slight difference
between the wording of the English and the French texts. The
French version seems to express more precisely the intention of the
General Assembly in submitting the matter to the Court for its
Opinion. It asks whether Rule F corresponds to a correct inter-
pretation of the previous Opinion. It refers generally to the previous
Opinion, but the debates in the Fourth Committee and in the
General Assembly indicate that the latter was primarily concerned
with the question whether the rule as to the system of voting
corresponds to a correct interpretation of the following passage :

“The degree of supervision to be exercised by the General Assem-
bly should not therefore exceed that which applied under the
Mandates System, and should conform as far as possible to the
procedure followed in this respect by the Council of the League of
Nations.”

At this stage consideration will be given to the first part of this
passage, namely, the statement that ‘The degree of supervision to
be exercised by the General Assembly should not therefore exceed
that which applied under the Mandates System...” The task of
the Court is to establish the true meaning of this statement. The
question is whether this statement may properly be construed as
including the system of voting to be followed by the General
Assembly.

The function of supervision exercised by the General Assembly
generally takes the form of action based on the reports and obser-
vations of the Committee on South-West Africa; whose functions
are analogous to those exercised by the Permanent Mandates
Commission. The words “‘the degree of supervision” relate to the
extent of the substantive supervision thus exercised, and not to
the manner in which the collective will of the General Assembly
is expressed.

Accordingly, these words, if given their ordinary and natural
meaning, should not be interpreted as relating to procedural matters.
They relate to the measure and means of supervision. They comprise
the means employed by the supervising authority in obtaining
adequate information regarding the administration of the Territory
and the methods adopted for evaluating such information, main-
taining working relations with the Mandatory, and otherwise
exercising normal and customary supervisory functions. The
statement that the degree of supervision to be exercised by the
General Assembly should not exceed that which was applied under
the Mandates System means that the General Assembly should not

9
73 OPIN. OF 7 VI 55 (S.-W. AFR.—VOTING PROCEDURE)

adopt such methods of supervision or impose such conditions on
the Mandatory as are inconsistent with the terms of the Mandate
or with a proper degree of supervision measured by the standard
and the methods applied by the Council of the League of Nations.

Consequently, the action of the General Assembly in adopting
Rule F, which prescribes the two-thirds majority rule, cannot be
regarded as relevant to the ‘‘degree of supervision’’. It follows
that this Rule cannot be considered as instituting a greater degree
of supervision than that which was envisaged by the previous
Opinion of the Court.

*
* *

This interpretation of the words used is confirmed by an examin-
ation of the circumstances which led to their use.

The Court, in the previous Opinion, was answering the question :
“Does the Union of Sovth Africa continue to have international
obligations under the Mandate for South-West Africa and, if so,
what are those obligations >’? It was dealing with two kinds of
international obligations assumed by the Union of South Africa
under the Mandate.

The first kind of obligation was directly related to the adminis-
tration of the Territory and corresponded to the sacred trust of
civilization referred to in Article 22 of the Covenant. The Court
found that these obligations did not lapse on the dissolution of
the League of Nations.

The second kind of obligations related to the supervision of the
administration of the mandated Territory by the League. The
Court, taking into account the Eesolution of the Assembly of the
League of Nations of April 18th, 1946, and the provisions of Arti-
cles 10 and 80 of the Charter, recognized that the General Assembly
was legally qualified to exercise the supervisory functions which
had previously been exercised by the Council of the League. It was
necessary for the purpose of defining the international obligations
of the Union to indicate the limits within which it was subject
to the exercise of supervision by the General Assembly.

In order to indicate those limits, it was necessary to deal with
the problem presented by methods of supervision and the scope of
their application. The General Assembly was competent, under
the Charter, to devise methods of supervision and to regulate,
within prescribed limitations, the scope of their application. These
were matters in which the obligations could be subjected to precise
and objective determination, and it was necessary t indicate this
in a clear and unequivocal manner. This was done wen it was said
in the previous Opinion that: “The degree of su.rvision to be
exercised by the General Assembly should not © erciore exceed
that which applied under the Mandates System

TO
74 OPIN. OF 7 VI 55 (S.-W. AFR.—VOTING PROCEDURE)

On the other hand, in marking out those limits, the Court did
not need to deal with the system of voting. In recognizing that the
competence of the General Assembly to exercise its supervisory
functions was based on the Charter, the Court also recognized
implicitly that decisions relating to the exercise of such functions
must be taken in accordance with the relevant provisions of the
Charter, that is, the provisions of Article 18. If the Court had
intended that the limits to the degree of supervision should be
understood to include the maintenance of the system of voting
followed by the Council of the League of Nations, it would have
been contradicting itself and running counter to the provisions
of the Charter. It follows that the statement that “The degree of
supervision to be exercised by the General Assembly should not
therefore exceed that which applied under the Mandates System”
cannot be interpreted as extending to the voting system of the
General Assembly.

Accordingly, the Court finds that the statement in the Opinion
of July r1th, 1950, that “The degree of supervision to be exercised
by the General Assembly should not therefore exceed that which
applied under the Mandates System”, must be interpreted as
relating to substantive matters, and as not including or relating to
the system of voting followed by the Council of the League of
Nations.

*
* *

In the course of the proceedings in the General Assembly and
Committees of the United Nations, it was contended by represen-
tatives of the Union of South Africa that Rule F would not corre-
spond to a correct interpretation of the previous Opinion. It was
argued that the rule of unanimity governed the proceedings in the
Council of the League of Nations, in which the mandatory Power
was entitled to participate and vote ; and that Rule F, by sub-
stituting a two-thirds majority rule, would lead to a degree of
supervision exceeding that which applied under the Mandates
System.

These contentions were questioned by representatives of other
Governments and also in the written statements submitted to the
Court in the present proceedings.

In view of the finding of the Court that the statement in the
Opinion of 1950 that ‘‘The degree of supervision to be exercised by
the General Assembly should not therefore exceed that which
applied under the Mandates System” does not include or relate to
the system of voting, it is unnecessary to deal with the issues raised
by these contentions or to examine the extent and scope of the
operation of the rule of unanimity under the Covenant of the
League of Nations.

IT
75 OPIN. OF 7 VI 55 (S.-W. AFR.—VOTING PROCEDURE)

*
* *

The Court will now consider whether Rule F is in accord with
the statement in the Opinion of 1950, that the supervision to be
exercised by the General Assembly ‘should conform as far as
possible to the procedure followed in this respect by the Council
of the League of Nations”.

While, as indicated above, the statement regarding the degree of
supervision to be exercised by the General Assembly over the
Mandate of South-West Africa, relates to substantive matters, the
statement requiring conformity ‘‘as far as possible” with the proce-
dure followed in the matter of supervision by the Council of the
League of Nations, relates to the way in which supervision is to be
exercised, a matter which is procedural in character. Thus, both
substance and procedure are dealt with in the passage in question
and both relate to the exercise of supervision. The word ‘‘proce-
dure’ there used must be understood as referring to those proce-
dural steps whereby supervision is to be effected.

The voting system of the General Assembly was not in contem-
plation when the Court, in its Opinion of 1950, stated that “‘super-
vision should conform as far as possible to the procedure followed
in this respect by the Council of the League of Nations’. The
constitution of an organ usually prescribes the method of voting
by which the organ arrives at its decisions. The voting system is
related to the composition and functions of the organ. It forms one
of the characteristics of the constitution of the organ. Taking
decisions by a two-thirds majority vote or by a simple majority
vote is one of the distinguishing features of the General Assembly,
while the unanimity rule was one of the distinguishing features of
the Council. of the League of Nations. These two systems are
characteristic of different organs, and one system cannot be
substituted for the other without constitutional amendment. To
transplant upon the General Assembly the unanimity rule of the
Council of the League would not be simply the introduction of a
procedure, but would amount to a disregard of one of the charac-
teristics of the General Assembly. Consequently the question of
conformity of the voting system of the General Assembly with that
of the Council of the League of Nations presents insurmountable
difficulties of a juridical nature. For these reasons, the voting
system of the General Assembly must be considered as not being
included in the procedure which, according to the previous Opinion
of the Court, the General Assembly should follow in exercising its
supervisory functions.

*
* *
There is, however, another aspect of this question. Rule F is
contained in a group of six special rules, which were adopted by
12
76 OPIN. OF 7 VI 55 (S.-W. AFR.—VOTING PROCEDURE)

the General Assembly in Resolution 844 (IX) of October 11th, 1954.
They were designed to apply ‘‘as far as possible, and pending the
conclusion of an agreement between the United Nations and the
Union of South Africa, the procedure followed in that respect by
the Council of the League of Nations”. It seems to be clear that,
both in adopting Rule F and in referring Question (a) to the Court,
the General Assembly was proceeding upon the assumption that
the word “procedure”, as used in the second part of the passage
in question, includes the voting system. It is also necessary to
examine the question on the basis of that assumption. Looking at
the matter from that point of view, there is equally no incompati-
bility between Rule F and the previous Opinion.

It is to be recalled that the Court, in its previous Opinion, stated
‘that “The competence of the General Assembly of the United
Nations to exercise such supervision and to receive and examine
reports is derived from the provisions of Article 10 of the Charter,
which authorizes the General Assembly to discuss any questions
or any matters within the scope of the Charter and to make recom-
mendations on these questions or matters to the Members of the
United Nations”. Thus, the authority of the General Assembly to
exercise supervision over the administration of South-West Africa
as a mandated Territory is based on the provisions of the Charter.
While, in exercising that supervision, the General Assembly should
not deviate from the Mandate, its authority to take decisions in
order to effect such supervision is derived from its own constitution.

Such being the case, it follows that the General Assembly, in
adopting a method of reaching decisions in respect of the annual
reports and petitions concerning South-West Africa should base
itself exclusively on the Charter. Article 18 of the Charter authorizes
the General Assembly to decide whether decisions of this nature
involve “important questions” or “‘other questions”. The General
Assembly has concluded that decisions by it on questions relating
to reports and petitions concerning the Territory of South-West
Africa shall be regarded as decisions on important questions to
which the two-thirds majority rule should apply. It is from the
Charter that the General Assembly derives its competence to
exercise its supervisory functions ; and it is within the framework
of the Charter that the General Assembly must find the rules
governing the making of its decisions in connection with those
functions. It would be legally impossible for the General Assembly,
on the one hand, to rely on the Charter in receiving and examining
reports and petitions concerning South-West Africa, and, on the
other hand, to reach decisions relating to these reports and petitions
in accordance with a voting system entirely alien to that prescribed
by the Charter.

When the Court stated in its previous Opinion that in exercising
its supervisory functions the General Assembly should conform

13
77 OPIN. OF 7 VI 55 (S.-W. AFR.—VOTING PROCEDURE)

“as far as possible to the procedure followed in this respect by the
Council of the League of Nations”, it was indicating that in the
nature of things the General Assembly, operating under an instru-
ment different from that which governed the Council of the League
of Nations, would not be able to follow precisely the same proce-
dures as were followed by the Council. Consequently, the expression
“as far as possible” was designed to allow for adjustments and
modifications necessitated by legal or practical considerations.

In the matter of determining how to take decisions relating to
reports and petitions concerning the Territory of South-West
Africa, there was but one course open to the General Assembly.
It had before it a text, Article 18 of the Charter, which prescribes
the methods for taking decisions. The Opinion of 1950 left the
General Assembly with Article 18 of the Charter as the sole legal
basis for the voting system applicable to decisions in connection
with its supervisory functions. It was on that basis that Rule F
was adopted. In adopting that Rule, the General Assembly acted
within the bounds of legal possibility.

There is thus no incompatibility between Rule F and the Opinion
of 1950 in which the Court stated that the supervision to be exer-
cised by the General Assembly should conform as far as possible
to the procedure followed in this respect by the Council of the
League of Nations.

* * *

The Court therefore considers that Rule F, recited in Question
(a) of Resolution 904 (IX) of the General Assembly of Novem-
ber 23rd, 1954, is in accord with the passage contained in the Court’s
previous Opinion, namely, that “The degree of supervision to be
exercised by the General Assembly should not .... exceed that
which applied under the Mandates System, and should conform as
far as possible to the procedure followed in this respect by the
Council of the League of Natiuns’’. Accordingly, the Court concludes
that Rule F corresponds to a correct interpretation of its Advisory
Opinion of 1950.

Question (a) having been answered in the affirmative, it is not
necessary to consider Question (bd).

14
78 OPIN: OF 7 VI 55 (S.-W. AFR.—VOTING PROCEDURE)

For these reasons,
THE COURT IS UNANIMOUSLY OF OPINION
with regard to Question (a):

“Ts the following rule on the voting procedure to be followed
by the General Assembly a correct interpretation of the
advisory opinion of the International Court of Justice of
11 July 1950:

‘Decisions of the General Assembly on questions relating
to reports and petitions concerning the Territory of South-
West Africa shall be regarded as important questions within
the meaning of Article 18, paragraph 2, of the Charter of
the United Nations’ ?”

that the said rule is a correct interpretation of the Advisory Opinion
of July 1rth, 1050.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this seventh day of June, one
thousand nine hundred.and fifty-five, in two copies, one of which
will be placed in the archives of the Court and the other transmitted
to the Secretary-General of the United Nations.

(Signed) Green H. HACKWORTH,

President.

(Signed) J. LOPEZ OLIVAN,

Registrar.

Judge KoJEvnikov declares that he subscribes to the Opinion
which the Court has given on Question (a) asked by the General
Assembly of the United Nations on November 23rd, 1954. He
would, however, like to indicate. that the fact that he has voted in
favour of the final part of the Advisory Opinion does not mean that
he agrees with all that has been said, or with the reasoning advanced
in all respects, nor that he acknowledges the correctness of the
whole of the Advisory Opinion of July 11th, 1950.

He does not share the view, expressed in the Court’s Advisory
Opinion of 1950, that the provisions of Chapter XII of the Charter
do not impose a legal obligation on the Union of South Africa to

35
79 OPIN. OF 7 VI 55 (S.-W. AFR.—VOTING PROCEDURE)

place the Territory under the Trusteeship System. On the contrary,
he considers that the Charter of the United Nations imposes on the
Union of South Africa the obligation te place the Territory of
South-West Africa under the Trusteeship System.

Judges BASDEVANT, KLAESTAD and LAUTERPACHT, availing
themselves of the right conferred on them by Articles 57 and 68
of the Statute, append to the Opinion of the Court statements of
their separate opinions.

(Initialled) G. H. H.
(Initialled) J. L. O.

16
